TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00618-CV




                   In re Texas Department of Family and Protective Services




                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


        This is an original proceeding in which the Texas Department of Family and Protective

Services (the Department), relator, asks us to issue a writ of mandamus to compel the Honorable

Madeleine Connor, District Judge of the 353rd District Court, to enter judgment on the verdict of

the jury in Cause No. D–1–FM–20–006808, In the Interest of J. H., a Child, and to set aside her

order therein of June 6, 2022, declaring a mistrial

        The background facts and procedural history are set forth in our previous Memorandum

Opinion, filed October 28, 2022, and need not be repeated here.                 In that opinion, we

conditionally granted the writ, directing the trial court to vacate its order declaring a mistrial and

setting a new trial date or to identify with reasonable specificity, and to elaborate with reference to

the evidence adduced, the reasons it granted a new trial. Following our issuance of that opinion, the

Department filed two motions to issue the writ, on November 7, 2022, and November 14, 2022,

respectively, urging this Court to act before the district court was ousted of jurisdiction by operation

of a statutory deadline.
       On November 17, 2022, this Court by letter admonished the district court to comply with our

October 28, 2022, order not later than 12:00 p.m. on Monday, November 21, 2022. As of today,

however, she has not done so.

       For the reasons stated, the petition for writ of mandamus is hereby granted, and the Clerk of

this Court is directed to issue the writ of mandamus, directing the trial court to vacate its order of

mistrial, reinstate the jury verdict, and proceed to the entry of a judgment in a manner not

inconsistent with our Memorandum Opinion filed October 28, 2022.

               It is ordered on November 22, 2022.



                                               __________________________________________
                                               Gisela D. Triana, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: November 22, 2022